            Case 1:20-cv-11739-NMG Document 1 Filed 09/23/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

______________________________
                              :
FA-HSING LU                   :
      Plaintiff               :
                              :
      v.                      :                       C.A. No.__________________
                              :
HYPER BICYCLES, INC.          :
      Defendant               :
                              :
______________________________:

                       COMPLAINT FOR PATENT INFRINGEMENT

       Fa-Hsing Lu brings this action for patent infringement against Defendant, Hyper

Bicycles, Inc., and alleges as follows:

                                            PARTIES

       1.      Plaintiff Fa-Hsing Lu, (hereinafter, “Plaintiff”) is a citizen and resident of Taiwan,

Republic of China.

       2.      Defendant Hyper Bicycles, Inc. (hereinafter “Hyper”) is a corporation organized

under the laws of the Commonwealth of Massachusetts and has a principal place of business at

161 Malaga Park Drive, Malaga, New Jersey 08328.

                                 JURISDICTION AND VENUE

       3.      This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 100 et seq. This Court has subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       4.      This Court has personal jurisdiction over Hyper because Hyper is incorporated in

Massachusetts and, on information and belief, Hyper regularly solicits and conducts business in

Massachusetts. This court also has personal jurisdiction over Hyper because, on information and
             Case 1:20-cv-11739-NMG Document 1 Filed 09/23/20 Page 2 of 5



belief, Hyper derives substantial revenue from goods sold to persons or entities in Massachusetts

and commits acts of infringement in Massachusetts, including but not limited to selling products

that infringe Plaintiff’s patents at issue in this case.

        5.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400.

                                    FACTUAL BACKGROUND

        6.      On October 10, 2006, United States Patent No. US D529,842 S was duly and

lawfully issued by the U.S. Patent and Trademark Office (“USPTO”).

        7.      A true and accurate copy of Patent No. US D529,842 S is attached hereto as

Exhibit 1 and incorporated herein.

        8.      Plaintiff is the inventor and the sole owner of all right, title, and interest in, to, and

under Patent No. US D529,842 S and all rights of recovery thereunder.

        9.      Patent No. US D529,842 S has not expired and is in full force and effect.

        10.     On December 4, 2007, United States Patent No. US D556,642 S was duly and

lawfully issued by the U.S. Patent and Trademark Office (“USPTO”).

        11.     A true and accurate copy of Patent No. US D556,642 S is attached hereto as

Exhibit 2 and incorporated herein.

        12.     Plaintiff is the inventor and the sole owner of all right, title, and interest in, to, and

under Patent No. US D556,642 S and all rights of recovery thereunder.

        13.     Patent No. US D556,642 S has not expired and is in full force and effect.

        14.     Hyper has offered and is offering to sell and /or has sold and is selling bicycles

which infringe patents US D529,842 S and US D556,642 S.

        15.     Among other bicycles that may be later identified by Defendant, Plaintiff submits

that the 16-inch Moto Hyper Nitro Circus Bike (hereinafter “Motobike”) depicted in the attached



                                                    2
            Case 1:20-cv-11739-NMG Document 1 Filed 09/23/20 Page 3 of 5



Exhibit 3 to the Complaint infringes upon Patent No. US D529,42 S, and the Hyper Bicycles

Speedbike (hereinafter “Speedbike”) depicted in the attached Exhibit 4 to the Complaint

infringes upon Patent No. 556,642 S.

          16.   On or about August 1, 2019, Plaintiff informed Hyper that the Motobike and

Speedbike infringed Plaintiff’s patents.


                                       COUNT I

                          Infringement of Patent No. US D 529, 842 S

          17.   Plaintiff incorporates by reference paragraphs 1-16 above as though fully set out

herein.

          18.   In violation of 35 U.S.C. § 271(a), Hyper has and is actively engaged in acts of

direct infringement of Patent No. US D529,842 S. Hyper’s infringement has been and continues

to be willful and deliberate.

          19.   In violation of 35 U.S.C § 271(b), Hyper has and is actively engaged in inducing

infringement of Patent No. US D529,842 S.

          20.   By reason of the aforesaid infringement, Plaintiff has been and continues to be

damaged and is entitled to damages adequate to compensate for the infringement by Hyper.

                                            COUNT II

                           Infringement of Patent No. US D 556,642 S

          21.   Plaintiff incorporates by reference paragraphs 1-20 above as though fully set out

herein.

          22.   In violation of 35 U.S.C. § 271(a), Hyper has and is actively engaged in acts of

direct infringement of Patent No. US D556,642 S. Hyper’s infringement has been and continues

to be willful and deliberate.

                                                 3
              Case 1:20-cv-11739-NMG Document 1 Filed 09/23/20 Page 4 of 5



         23.     In violation of 35 U.S.C § 271(b), Hyper has and is actively engaged in inducing

infringement of Patent No. US D556,642 S.

         24.     By reason of the aforesaid infringement, Plaintiff has been and continues to be

damaged and is entitled to damages adequate to compensate for the infringement by Hyper.



                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Fa-Hsing Lu respectfully requests this Court to grant the

following relief, and any other relief the Court may deem proper, against Defendant, Hyper

Bicycles, Inc:

         A.      Enter Judgment in favor of Plaintiff that Hyper has infringed U.S. Patent Nos. US

D 529,842 S and US D 556,642 S in violation of U.S.C. § 271;

         B.      Award damages adequate to compensate Plaintiff for Hyper’s infringement of the

Plaintiff’s patents that have occurred, together with pre-judgment and post-judgment interest and

costs;

         C.      Award enhanced/treble damages pursuant to 35 U.S.C § 284 for Hyper’s willful

infringement of the Plaintiff’s patents;

         D.      Enter a declaration that this case is exceptional under 35 U.S.C. § 285, and that

Plaintiff be awarded reasonable attorneys’ fees and costs;

         E.      Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

jury on all issues so triable.




                                                  4
         Case 1:20-cv-11739-NMG Document 1 Filed 09/23/20 Page 5 of 5



                                          Respectfully submitted,
                                          FA-HSING LU,
                                          By his Attorneys,


                                          /s/ Christopher E. Hultquist
                                          Christopher E. Hultquist (BBO# 628615)
                                          Hultquist Law, P.C.
                                          56 Pine Street, Suite 200
                                          Providence, RI 02903
                                          Tel: (401) 383-6650
                                          Fax: (401) 274-2780
                                          hultquistlaw@gmail.com
Dated: September 23, 2020




                                      5
